Citation Nr: 0526766	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-28 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for the regular aid and attendance of 
another person.


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from May 1942 to November 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which denied entitlement to 
aid and attendance benefits for the veteran's surviving 
spouse.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence shows that the appellant is unable to care 
for her daily personal needs without assistance from others, 
and is unable to protect herself from the hazards and dangers 
of daily living.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of aid and attendance have been met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.102, 3.351, 3.352 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the Board has acted favorably on the 
appellant's claim for entitlement to aid and attendance 
benefits.  As the Board has not taken any adverse action on 
the claim, the Board concludes that any deficiencies in the 
duties to notify and to assist the claimant that may exist in 
this case are not prejudicial to the claimant at this time.  
Consequently, the Board will not address whether the duties 
added by the VCAA have been completed at this time.

II.  Entitlement to aid and attendance

For improved pension purposes, a claimant will be considered 
in need of regular aid and attendance if he/she: (1) Is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).
The evidence does not show that the claimant is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the claimant is a patient in a nursing home.  Therefore, 
the Board will consider whether a factual need for aid and 
attendance is established pursuant to 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the claimant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require her to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).

At a VA examination given in June 2002, the examiner noted 
that the claimant suffered from imbalance which had caused 
multiple falls.  She had decreased appetite, and spent 
approximately nine hours a day in bed.  She had problems with 
her right leg, and stood inclined toward the frontal area.  
She was not able to stand for long periods of time, and 
required assistance with bathing and keeping her doctor's 
appointments.  She was not stable when ambulating, despite 
use of a cane.  She was able to lift her arms, but had pain 
and tenderness in her shoulders.  She suffered from dizziness 
which had caused frequent falls.  She stayed at home except 
to go to medical appointments, buy groceries, and attend 
church.  She was unable to walk without assistance from 
another person, and had shortness of breath.  It was noted 
that she had several limitations when ambulating, standing, 
bathing, and dressing.  The examiner's diagnoses were 
emphysema, dizziness/imbalance, right knee cruciate ligament 
fracture, and depression with insomnia and anorexia.  The 
examiner opined that she required the daily personal health 
care services of a skilled provider without which she would 
require hospital, nursing home, or other institutional care.

At a VA examination given in December 2002, it was noted that 
the claimant was currently in receipt of housebound benefits.  
She was currently living alone, and required company to 
report to the examination.  She was not bedridden, but was 
wheelchair-ridden.  Refraction error was corrected by 
eyeglasses, and she had early senile cataract in both eyes.  
It was indicated that she was independent in her living need 
requirement but had limitation in walking due to pain in her 
knee joints.  It was noted that she received trauma to her 
right knee from a fall in January 2002, and had been treated 
for pulmonary emphysema in 1972 with bronchial asthma and 
loss of balance three years previously.  Presently she 
complained of loss of balance, dizziness, insomnia, 
depression, nervousness, anxiousness, anorexia, constipation, 
leg cramps, problems with her right knee, headaches, and 
coughing.  She was taking several medications.  On a typical 
day she slept, read, watched television, and listened to the 
radio.  Her caregiver prepared food.  She was sedentary in 
her house, and avoided activity.  Physical examination noted 
respiratory problems as well as arthritis of the upper and 
lower extremities with limitation of motion due to right leg 
problems.  She ambulated slowly with a walking cane, and was 
able to walk without the assistance of another when using the 
cane.  She was at high risk for falls.  She was able to leave 
the home at any time, but company was recommended.  Diagnoses 
were posttraumatic syndrome in the right knee, degenerative 
joint disease, suspected ligament tear in the right knee, 
pulmonary emphysema, bronchial asthma, arthritis, and early 
senile cataract.  The examiner noted that she had limitation 
when walking due to pain in the right knee, and company was 
recommended.

At a VA examination in April 2004, it was noted that the 
claimant lived alone and had a caregiver during the day.  She 
required company to report to the examination.  She was not 
bedridden or wheelchair-ridden.  Refraction error was 
corrected with eyeglasses.  She was partially dependent in 
being protected from the hazards and dangers of her daily 
environment due to frequent falls.  She lived alone and 
needed close supervision and company.  It was indicated that 
she had suffered a fracture of the right forearm which 
required surgery in September 2003.  Presently she complained 
of pain in the right hand and right knee, low back pain, 
failure of knee joints, insomnia, anorexia, constipation, leg 
cramps, headaches, and loss of balance.  She was taking 
several medications.  She needed help with clothing herself 
and cooking due to right hand immobilization.  Following 
physical examination, the examiner stated that the claimant 
could walk without the assistance of another person, and 
could leave the home at any time.  Diagnoses were open 
reduced and internally fixed fracture of the right ulna and 
radius with metallic plate and screws, radiculitis of the 
right hand, and pulmonary emphysema with bronchial asthma.
Private medical records from 2002 to 2004 show the appellant 
being seen in connection with her right knee and right hand 
disabilities.  Several physicians indicated that she needed 
assistance in performing her daily chores.  

Upon consideration of the evidence above, the Board finds 
that aid and attendance benefits are warranted.  While 
evidence is present which suggests that the claimant can walk 
without the assistance of another person and can leave her 
home at any time, evidence from the June 2002 VA examination 
indicates that the claimant requires the daily personal 
health care services of a skilled provider without which she 
would require hospital, nursing home, or other institutional 
care.  Other evidence suggests that she is subject to 
frequent falls and therefore requires care or assistance on a 
regular basis to protect her from hazards or dangers incident 
to her daily environment.  In light of such, the Board finds 
that the evidence is at least in relative equipoise in this 
case in showing that a factual need for aid and attendance is 
present under the criteria set forth in 38 C.F.R. § 3.352(a).  
Therefore, by extending the benefit of the doubt to the 
appellant, 38 U.S.C.A. § 5107(b), the Board concludes that 
aid and attendance benefits are warranted.   


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on the need for the regular aid and attendance of 
another person is granted.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


